Citation Nr: 1033826	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  09-43 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1946 to March 1947. 
The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on an appeal from a March 2008 rating decision that was issued by 
the Regional Office (RO) in New York, New York.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

At the outset, the Board notes that the file contains 
correspondence from V. J. D.-P, the daughter of the appellant and 
the Veteran.  In such correspondence, V. J. D.-P holds herself 
out as "the representative for the widow."  However, while 
entitled to serve as a representative, the appropriate paperwork 
has not been filed to confirm that the appellant does indeed 
authorize such representation.  Therefore, clarification should 
be sought in this regard and the proper paperwork should be 
completed in accordance with the appellant's wishes. 

Regarding the merits of the claim, at the time of his death, the 
Veteran was service- connected for lumbosacral pain syndrome with 
spinal stenosis and spondylolisthesis, rated 40 percent 
disabling, and for bilateral flat feet, rated 30 percent 
disabling.  His combined rating was 60 percent.  He died in 
September 2007 at the age of 79.  His surviving spouse contends 
that the Veteran's death was caused by his military service.

In the context of a claim for DIC benefits, which includes a 
claim of service connection for the cause of the Veteran's death, 
38 U.S.C.A. § 5103(a) notice must be tailored to the claim.  The 
notice should include (1) a statement of the disabilities, if 
any, for which a Veteran was service-connected at the time of his 
or her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service connected disability and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a disorder that is not yet service-connected. Unlike a 
claim to reopen, an original DIC claim imposes upon VA no 
obligation to inform a DIC claimant who submits a non-detailed 
application of the specific reasons why any claim made during the 
deceased Veteran's lifetime was not granted.  Where a claimant 
submits a detailed application for benefits, VA must provide a 
detailed response. Hupp v. Nicholson, 21 Vet. App. 342 at 352-353 
(2007).

In this case, the record does not indicate that the appellant was 
provided the notice that is required by Hupp.  The VCAA letter 
that was sent to the claimant in October 2007 informed her only 
that she needed to show either that the Veteran died on active 
duty or that he died from a service-connected injury or disease.

While the submissions of the appellant indicate that she knew 
what disabilities the Veteran was service-connected for at the 
time of his death, they do not indicate an awareness of what the 
evidence must show in order to substantiate her DIC claim, 
whether predicated on a disease or injury for which the Veteran 
was already service-connected or a disease or injury for which he 
was not yet service-connected at the time of his death.  It is 
unclear whether the claimant knew that she could advance a theory 
of entitlement that was based upon a disorder for which the 
Veteran was not yet service-connected at the time of his death or 
what the evidence needed to show in order for her to do so 
successfully.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1. Contact the appellant and furnish her 
with a VA Form 21-22a (Appointment of 
Individual as Claimant's Representative).  
It should be explained that anyone seeking 
to officially represent the appellant in 
this matter must complete and return that 
form.   

2.  Next, the appellant should be sent a 
notice that fully complies with the 
requirements of the Veterans Claims and 
Assistance Act.  The letter should fully 
comply with the requirements that were set 
forth in Hupp v. Nicholson, 21 Vet. App. 
342 at 352-353 (2007).  A copy of this 
notice should also be sent to the 
Veteran's representative, if the 
appropriate paperwork is submitted to 
establish such representation.  The 
appellant should be given the appropriate 
time in which to submit additional 
evidence after receiving this notice.

3.  After completion of the above 
development, the appellant's claim should 
be re-adjudicated.  If the determination 
remains unfavorable to her, she and her 
representative (if an authorized 
representative is established) should be 
provided with a supplemental statement of 
the case (SSOC) and given an opportunity 
to respond thereto. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



